UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 10, 2011 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 001-11229 Mississippi Power Company (A Mississippi Corporation) 2992 West Beach Gulfport, Mississippi 39501 (228) 864-1211 64-0205820 The name and address of the registrant have not changed since the last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Mississippi Power Company (“Mississippi Power”) held its annual meeting of common shareholders and preferred shareholders on May 10, 2011.At such meeting, the board of directors was reelected in its entirety.Mississippi Power did not solicit proxies with respect to this meeting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 12, 2011 MISSISSIPPI POWER COMPANY By/s/Melissa K. Caen Melissa K. Caen Assistant Secretary
